Citation Nr: 1454674	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from June 30, 1998 to August 6, 2007, and in excess of 30 percent from August 7, 2007 to May 1, 2013, for a service-connected acquired psychiatric disorder categorized as anxiety and bipolar/cognitive disorder.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to May 2, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1964 to August 1979.  

This matter comes before the Board of Veterans Appeals (Board) from November 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims were before the Board on a prior occasion, and were remanded in August 2012 for evidentiary development.  All actions requested by the remand order have been accomplished, and the claims are ripe for appellate review.  

While a 2013 submission from the Veteran indicated that he was satisfied with a 100 percent rating assigned in May 2013 for his service-connected PTSD and that he wished to withdraw his claims from appellate status, a subsequent letter from the Veteran's representative, dated in November 2014, specifically indicated that the claims were not withdrawn and that the appeal should be adjudicated by the Board.  Accordingly, there is still a justiciable matter before the Board that is properly within its jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's variously diagnosed service-connected psychiatric disorder, currently described as bipolar disorder with cognitive disorder (previously assessed as anxiety disorder) has been productive of total occupational and social impairment since the initial award of service connection in June 1998.  

2.  The Veteran's claim for TDIU existed as a portion of his claim for a higher initial rating for a service-connected psychiatric disorder, and the award of a schedular 100 percent evaluation from the initial award of service connection subsumes consideration of entitlement to a TDIU; the Veteran alleges, and the record reflects, that the service-connected psychiatric disorder is the cause of the Veteran's total occupational impairment/unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent initial disability rating, from June 30, 1998 to May 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9432 (2012).

2.  Consideration of entitlement to TDIU from June 30, 1998 to May 1, 2013 is moot.  Bradley v. Peake, 22 Vet. App. 280 (2008); VAOPGCPREC 6-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered such a rating in the current case, and determines that it is not appropriate in rating the severity of the Veteran's psychiatric disorder from 1998 to 2013. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bipolar disorder is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under that code, evaluations may be assigned ranging between 0 and 100 percent. 

A maximum 100 percent rating is assigned for bipolar disorder that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.  The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In June 1999, VA's Office of General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court), taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate)).  

In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a Veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009, the VA OGC partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.  In the current case, however, the allegation of unemployability by the Veteran is, as discussed below, tied to the severity of the service-connected psychiatric disability from 1998 to 2013.  Accordingly, the portion of the OGC opinion still consistent with the Bradley decision (i.e. when a schedular rating of 100 percent is issued in lieu of a TDIU as due to the effects of one service-connected disability) is for application, and the claim for TDIU is, in this case, mooted.  

Analysis

Procedural Considerations and Contentions

The procedural history of this case is somewhat complicated.  Essentially, the Veteran was initially denied service connection for an acquired psychiatric disability in 1991, and he did not appeal that adverse determination.  The Veteran successfully reopened his claim, and the Board, via a June 2007 decision, granted the claim for entitlement to service connection.  The RO, in rating the Veteran following the Board's action via a November 2007 rating decision, assigned a 10 percent rating from 1999 to August 7, 2007 (Veteran was afforded an examination to address the severity of his condition following the grant of service-connected compensation benefits).  A 30 percent evaluation was assigned from August 7, 2007.  

The Veteran, in positing his disagreement, stated that the award of benefits should go back to proximate to when he was initially denied service connection in (he alleged an entitlement date of October 1990).  An earlier effective date of June 30, 1998 for the award of service connection was set; however, as this did not go back to the early 1990s as the Veteran alleged he was entitled, the appeal proceeded to the Board.  The Board, in an August 2012 decision, determined that the Veteran was not entitled to an effective date earlier than June 30, 1998 for the award of service connection for his psychiatric disability.  

The Veteran, in addition to alleging that service connection should date to October 1990, contended that a higher rating should have been assigned at that time.  He stated his belief that the then-assigned 30 percent rating should date to 1990.  The issue of entitlement to an earlier effective date for service connection has been finally adjudicated, and the Veteran has not posited an appeal of the adverse determination to the U.S. Court of Appeals for Veterans Claims (Court).  Accordingly, he appears satisfied with the conclusion that he cannot earn benefits for his service-connected psychiatric disability prior to the award of service connection in June 1998.  

However, with respect to the positing of a notice of disagreement initially with respect to the effective date of the award of service connection, the Veteran contended that the severity of his disability was higher than the 10 percent assigned until August 2007, and that, at the very least, a 30 percent rating should be assigned prior to that date.  As the Veteran contended that such a date should be established dating to the early 1990s, the appeal was taken as one for entitlement to an earlier effective date for the award of a 30 percent disability rating.  In submissions filed within the first year following the notification of the initial award of service connection (November 2007), however, the Veteran did submit statements, dated in June 2008, which disputed the findings of the August 2007 examiner regarding the severity of his psychiatric condition.  Essentially, the Veteran took issue with alleged overreliance on past opinions in the narrative portion of the 2007 examination report, and implied that neither the 10 percent nor 30 percent ratings accurately reflected the overall severity of his service-connected disability picture.  That is, he contended that he was entitled to a higher disability rating than what was contemplated by the assigned 10 and 30 percent ratings in the initial award of service connection.  

In addition to this contention, the Veteran, in June 2008, filed a claim for entitlement to a TDIU.  In submissions from the Social Security Administration (SSA), the Veteran, essentially, contended that primarily as due to effects of his psychiatric condition, he was unable to work in any sort of gainful employment consistent with his skills, education, and training.  VA clinical records, dating to 1998, were submitted to show that he has only been able to perform marginal and sporadic employment since the 1980s at a pay rate less than 1/5 of what he earned while working in his last full-time job with Hughes Aerospace as specifically due to the service-connected mental disorder.  The Veteran has a graduate degree and was a former commissioned officer in the U.S. Air Force.  The SSA administrative determination, dated in 1999, from an Administrative Law Judge, notes severe mental disability preventing the Veteran from working.  

In a May 2013 rating decision, the Veteran was awarded a 100 percent rating for his service-connected psychiatric disorder.  At that time, the disease was re-categorized as primarily manifesting as bipolar disorder, with cognitive disorder not-otherwise-specified.  This was determined to be a more accurate appraisal of the service-connected disability picture than the previously utilized terminology of general anxiety disorder.  

In essence, while a portion of this appeal had been initially phrased as being a claim for entitlement to an earlier effective date for the award of the 30 percent rating, the Veteran has, by his submissions, contended that he is entitled to a higher initial rating dating from the award of service connection in 1998 to the present, and that is how the Board will adjudicate the claim.  In filing a claim for a TDIU along with submitting evidence prior to that which demonstrates that the psychiatric condition (irrespective of other service-connected disability) causes him to be unable to work, he has essentially argued that consideration of unemployability should be made with respect to the claim for a higher initial rating for a psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For reasons discussed in greater detail below, the Board will assign a 100 percent disability rating from the date of the award of service connection to May 2, 2013 (the date the current 100 percent schedular rating for bipolar disorder had been previously put into effect).  Such an action considers occupational impairment, and as it predates the filing of the claim for TDIU independently (i.e. it is prior to 2008), and the TDIU allegation is considered part and parcel of the claim for an increase with respect to the psychiatric condition, the award of a schedular 100 percent rating dating to 1998 moots entitlement to a TDIU subsequent to that date.  Id.; Bradley at 280.   

Entitlement to a higher initial rating a service-connected acquired psychiatric disorder, inclusive of bipolar disorder, anxiety, and cognitive manifestations

As the Veteran timely posited a disagreement to the initial staged ratings of November 2007, the Board looks to the evidence of severity of his service-connected psychiatric pathology from the award of service connection in June 1998 to the current assignment of 100 percent established in May 2013.  

The record is replete with evidence of very severe psychiatric disability from June 1998 to the present.  In addition to the aforementioned SSA ALJ finding with respect to the psychiatric manifestations preventing gainful employment, the VA examination report of August 2007 lists the Veteran as having been through eight divorces after brief courtships and of him experiencing bankruptcies as due to an inability to control impulsive behavior.  The Veteran was hospitalized in 1998 due to a history of suicidal ideation, and had noted issues with hallucinations and other psychotic features at that time.  

In a September 2008 letter, the Veteran's private psychiatrist noted that he had been treating the Veteran since March 2004 and that they had many consultations in a four-year period.  The Veteran had a high Global Assessment of Function (GAF) of 50; however, over the course of treatment, he had been so low as to have a GAF of 20.  The private doctor noted that the Veteran had manic symptoms which were "severe and recurrent" and that psychotic features were associated with his bipolar disorder.  This physician noted that the Veteran had been charged with aggravated assault in 2005, with charges later dismissed.  Prior to the Veteran facing trial, however, a private psychiatrist had found him incompetent to stand trial due to delusional behavior and "indefinite" psychiatric care was ordered by a Tennessee State Judge.  The Veteran insisted that he experienced the same symptoms in service as he did in the course of treatment with the physician, and the psychiatrist determined that such manifestations would amount to a present bipolar disorder that was "100% service-connected disability."  That is, it was this clinician's opinion after several years of treatment that the Veteran had experienced total disability since separation from service.  With specific regard to occupational functioning, it was noted that "by 1995, [the Veteran's] record of being fired or resigning from jobs every 1-3 years, along with more frequent episodes of manic or depressed symptoms, prevented him from working again."  

The record does contain an August 2005 letter of a private psychiatrist who had deemed the Veteran incompetent to stand trial for criminal charges which were at the time pending against him.  A 2004 private report was also associated with the claims file, in which the Veteran had voiced suicidal ideation with respect to the threat of legal charges levied against him and the manifested delusional belief that he was not afforded the right to act in his own defense.  

The Veteran's post-service employment was sporadic and, according to private and VA mental health experts, often terminated as directly due to manifestations of the service-connected disability.  The 2008 private psychiatrist noted that the manifestations essentially made him unemployable from his separation from service onwards.  With respect to social functioning, the Veteran had acted on impulse and been in numerous (eight) marriages that all ended in divorce due to unsuitability after only a few months of impulsive and irrational courtship.  It is apparent that the Veteran was married for the ninth time in 2008.  The Veteran has a history of several hospitalizations, he has expressed delusional and psychotic behavior, and does have a history of suicidal ideation associated with his mania, depression, and psychosis.  Clinical records demonstrate that this has been ongoing since at least 1998, with the Veteran deemed unemployable by SSA in 1999 and private records noting an inability to engage in occupational activities of any meaningful kind since 1995.  This evidence demonstrates that total impairment in occupational and social functioning has been present since the award of service connection in June 1998.  Accordingly, a 100 percent disability evaluation will be assigned from the initial award of service connection to May 2, 2013, the date at which a 100 percent rating has already been assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  

This action moots the issue with respect to entitlement to a TDIU.  The Veteran's submissions have attributed his inability to work as associated solely with his service-connected bipolar disorder, and the submission of a separate claim for TDIU was done subsequent to the filing of a notice of disagreement with respect to the assigned initial rating.  As TDIU is part and parcel of the claim for an increase, and as a 100 percent schedular rating is being assigned to the date of award of service connection that is not disputed, the TDIU portion of the claim, to include any later filing for TDIU independently while that claim was still pending, is subsumed by the award of the schedular 100 percent rating.  See Rice at 447; Bradley at 280. 

In granting a schedular 100 percent rating for the Veteran's psychiatric disability to the date of the initial award of service connection, the Board has fully granted the benefit sought on appeal.  In that respect, any defect with respect to notice to the Veteran (i.e. the lack of clarification of the issues in the statement of the case or supplemental statement of the case) is harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Indeed, as the maximum benefit allowable by law has been awarded in this case, there is no need for comprehensive discussion with respect to the notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA).  That is, as this decision is a full grant of the benefit sought, any deficiency with respect to VCAA notice is moot.  



                                                             ORDER

Entitlement to a 100 percent disability evaluation for service-connected bipolar disorder with cognitive disorder NOS, to include anxiety manifestations, from June 30, 1998 to May 1, 2013, is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

Entitlement to TDIU is dismissed.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


